DocuSign Envelope ID: 67DFD2D5-DA07-4024-81A3-8A9330DB3E3C
                          Case 1:20-cv-02107-JEB Document 2-3 Filed 08/03/20 Page 1 of 2




                                           UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF COLUMBIA

            NATIONAL ASSOCIATION OF THE DEAF, et al.,

                                     Plaintiffs,

                     v.

            DONALD J. TRUMP, et al.,

                                              Defendants.                          Civil Action No.




                     DECLARATION OF JOHN RIVERA, JR. IN SUPPORT OF PLAINTIFFS’
                              MOTION FOR PRELIMINARY INJUNCTION

                     I, John Rivera, Jr., hereby state under penalty of perjury that the following statements are

            true and accurate to the best of my knowledge, information, and belief:

                     1.       I am a 66-year-old deaf resident of Old Bridge, New Jersey. Growing up, I

            attended Public School 47, a deaf school in New York City. I have an Associate of Applied

            Science degree from the National Technical Institute of the Deaf in Data Processing. I have been

            employed in data processing since 1982.

                     2.       I am fluent in American Sign Language (“ASL”), which is my preferred and

            primary language.

                     3.       I receive most of my news from television. However, I am not able to understand

            captioning on television when the content is complex, such as when there is information about a

            health pandemic.

                     4.       I watched a number of the White House’s Coronavirus press briefings during

            March and April 2020 and saw the briefings again in July of 2020, but I cannot understand the

            briefings because there is no ASL interpreter during the briefings.
DocuSign Envelope ID: 67DFD2D5-DA07-4024-81A3-8A9330DB3E3C
                          Case 1:20-cv-02107-JEB Document 2-3 Filed 08/03/20 Page 2 of 2




                     5.       I want to understand the White House briefings because I want information on

            how to stay safe during the Coronavirus pandemic, as well as how to take care of family, friends,

            and loved ones. I also want information about other pandemic-related issues, such as the

            progress in developing a potential vaccine and the impact of the pandemic on the economy and

            country as a whole.

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

            and correct.


            Date: July 31, 2020                                           ____________________
                                                                            John Rivera, Jr.




                                                              2
